Citation Nr: 1205497	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to a compensable rating for folliculitis, claimed as cutaneous leishmaniasis.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from November 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a compensable rating for folliculitis (claimed as cutaneous leishmaniasis).  

In October 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, in order to conduct additional development.  The AMC was directed to contact the Veteran and request that he provide information regarding any treatment he received related to leishmaniasis, since November 2007, and to schedule him for a VA examination to determine all current residuals or manifestations of his past or present leishmaniasis.  The record reflects that in October 2010, the AMC sent a letter to the Veteran, requesting that he provide information regarding providers who had treated him for any complaints or symptoms related to leishmaniasis, dated since November 2007.  Thereafter, in January 2011, the Veteran underwent the requested VA examination; thus, the Board concludes that there has been substantial compliance with the remand directives of October 2010.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the most recent adjudication of the Veteran's claim was by the AMC, in the December 2011 supplemental statement of the case (SSOC).  Since that time, in January 2012, the Veteran submitted several documents - including a handwritten letter.  In such a situation, any pertinent evidence must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) (2011).  While most of the documents submitted by the Veteran in January 2010 were duplicates, in his letter, he reported that he "went to the VA Hospital in East Orange, N.J. many times when the sores came back, only to be told it was only a rash".  He further indicated that he was given crème for the rash and a blood test.  A review of the record appears to show that this is the first time the Veteran has reported treatment at a VA facility, thus, there have been no attempts made to obtain any VA treatment records.  Also, it unclear as to whether he is referring to recent treatment from this VA facility, which is a pertinent consideration, as this is a claim for a compensable rating.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board acknowledges that the Veteran has suggested he has received no recent treatment for his service-connected disability.  In a phone conversation initiated by the AMC on December 4, 2010, the Veteran reported he had "not had much if any treatment", and he submitted a VA Form 21-4142 (Authorization and Consent to Release Information), dated in December 2011, which only listed treatment dates from February to November 2007; nonetheless, as these VA records could be relevant to the Veteran's claim, and are considered in the possession of VA adjudicators, on remand, an attempt to obtain any pertinent treatment records for him, from the East Orange VA facility, should be made.  38 U.S.C.A. § 5103A(b),(c).  

Accordingly, the case is REMANDED for the following action:

1. Obtain complete treatment records for the Veteran from the East Orange VA facility, dated from 2006 to the present, pertaining to treatment for any rashes, folliculitis, or leishmaniasis.  A negative reply should be requested.  

2. Make a determination, after receiving any additional treatment records, whether another (or updated) medical examination or opinion regarding the Veteran's claim is necessary. 

3. Once the above-requested development has been completed, the Veteran's claim must be readjudicated.  If any determination remains denied, he and his representative must be provided with an appropriate supplemental statement of the case, as well as an opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

